DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-20 are pendingClaims 1-10 are withdrawn from consideration
Claims 11, 13 and 20 are currently amendedClaims 11-20 are rejected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soecknick et al. (US 2011/0139720 A1) (hereinafter “Soe”) in view of Dopslaff et al. (US 2011/0132818 A1) (hereinafter “Dopslaff”).

Regarding Claim 11:
Soe teaches a method of operating a point of entry water treatment system connected between a water supply and a plumbing system (see FIG. 1, water softening system 1 further including an inlet 2 and an outlet 3) (see paragraphs 5, 10 and 58) (see paragraph 59 – “The water softening system 1 is connected via an inlet 2 to a local water supply system, e.g. the drinking water network…”) (see paragraph 62 – “The outlet 3 is connected to a downstream water installation, e.g. the fresh water lines of a building.”), the water treatment system comprising a valve downstream of the water supply and upstream of the plumbing system (see FIG. 1, valve 9 and/or valve 15) (see paragraphs 61 and 64), a tank with an ion-exchange resin in an internal volume of the tank (see FIG. 1, a softening device 6 further including two chambers with ion exchange resin 5) (see paragraph 59), and a salt reservoir (see FIG. 1, a supply container 8 further including a regenerant solution (preferably brine) 7) (see paragraphs 64-65) (Examiner’s note:  these structural limitations are a part of the preamble and are not structurally claimed in the body of the claim; therefore, have no structural patentable weight), the method comprising:
a water flow meter (see FIG. 1, flow meter 14 and/or flow meter 17) in the point of entry water treatment system (see paragraphs 14, 24, 30, 32 and 60-61) (see the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”), the flow meter indicative of a measured flow event through the point of entry water treatment system into the plumbing system, corresponding to a duration and a flow rate of the measured flow event measured by the water flow meter (see FIG. 1, flow meter 14 and/or flow meter 17) (see paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration); and
closing the valve in response to the water flow meter or a signal received from a remote user interface device via a network communications module (Examiner’s note:  this limitation is an alternative limitation and therefore both do not have to occur.  Examiner is interpreting and further examining the limitation ‘closing the valve in response to the water flow meter’) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).
Although Soe teaches multiple flow meters 14, 17, and an electronic control means 11, wherein the electronic control means and the flow meters are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach signals or signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the 
Furthermore, although Soe teaches ‘a valve downstream of the water supply and upstream of the plumbing system’, Soe does not explicitly teach cutting off all flow of water into the plumbing system by closing the valve in response to the signal from the water flow meter, as recited in amended, independent claim 11.
Dopslaff teaches a very similar water treatment system (see Dopslaff FIG. 1) including a primary inlet 4, a primary outlet 7, an electronic control means 11, a softening device 2, a supply container 23, a first flow meter 12 for measuring a total flow of raw water (V(t)rawall), a second flow meter 13 for measuring a bypass flow of raw water (a second partial flow, see line 9) (V(t)bypassraw), a third flow meter 21 for measuring an additional partial flow path (see line section 5a called a first partial flow), and a stop valve 18 ‘downstream of the water supply and upstream of the plumbing system’ (see Dopslaff paragraphs 34, 53-54, 56-60 and 63).
Soe and Dopslaff are analogous inventions in the art of teaching a water treatment system including flow meters and valves.  It would have been obvious before 

Regarding Claim 12:
The combination of Soe in view of Dopslaff teaches the method of claim 11, wherein sending a signal from the point of entry water treatment system to the remote user interface device via the network communications module of the point of entry water treatment system in response to the signal received from the water flow meter, wherein the signal to the remote user interface device comprises a user notification corresponding to the measured flow event, and wherein the step of closing the valve comprises closing the valve in response to the signal received from the remote user interface device via the network communications module (Examiner’s note:  this limitation is an alternative limitation and therefore both do not have to occur as recited in claim 11.  Examiner is interpreting and further examining the limitation ‘closing the valve in response to the water flow meter’ from claim 11) (see Soe paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).

Furthermore, although Soe teaches ‘a valve downstream of the water supply and upstream of the plumbing system’, Soe does not explicitly teach cutting off all flow of water into the plumbing system by closing the valve in response to the signal from the water flow meter.
Dopslaff teaches a very similar water treatment system (see Dopslaff FIG. 1) including a primary inlet 4, a primary outlet 7, an electronic control means 11, a softening device 2, a supply container 23, a first flow meter 12 for measuring a total flow of raw water (V(t)rawall), a second flow meter 13 for measuring a bypass flow of raw bypassraw), a third flow meter 21 for measuring an additional partial flow path (see line section 5a called a first partial flow), and a stop valve 18 ‘downstream of the water supply and upstream of the plumbing system’ (see Dopslaff paragraphs 34, 53-54, 56-60 and 63).
Soe and Dopslaff are analogous inventions in the art of teaching a water treatment system including flow meters and valves.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system of Soe to include a stop valve 18 of Dopslaff, positioned right after the inlet 2 of Soe, as taught by Dopslaff, to further cut off all flow of water into the plumbing system in a case of any leakages or incidents that may occur throughout the water treatment and plumbing system (see Dopslaff paragraphs 34, 53-54, 56-60 and 63).

Regarding Claim 13:
	The combination of Soe in view of Dopslaff teaches the method of claim 12, wherein Soe further teaches the duration of the measured flow event is greater than a first threshold and the flow rate of the measured flow event is greater than a second threshold, and the user notification comprises a flow alert (see Soe paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).




	The combination of Soe in view of Dopslaff teaches the method of claim 13, wherein Soe further teaches the first threshold is between about five minutes and about sixty minutes, and the second threshold is between about three-tenths of a gallon per minute and about five gallons per minute (see Soe paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 15:
	The combination of Soe in view of Dopslaff teaches the method of claim 14, wherein Soe further teaches the first threshold is about sixty minutes, the second threshold is about three-tenths of a gallon per minute, and the user notification comprises a low flow alert (see Soe paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 16:
	The combination of Soe in view of Dopslaff teaches the method of claim 14, wherein Soe further teaches the first threshold is about thirty minutes, the second threshold is about two gallons per minute, and the user notification comprises a medium flow alert (see Soe paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 17:
	The combination of Soe in view of Dopslaff teaches the method of claim 14, wherein Soe further teaches the first threshold is about five minutes, the second threshold is about five gallons per minute, and the user notification comprises a high flow alert (see Soe paragraphs 30 and 37-39 regarding a minimum and maximum desired flow rate, a desired amount of water, and a minimum and maximum duration).

Regarding Claim 18:
	The combination of Soe in view of Dopslaff teaches the method of claim 13, wherein Soe further teaches receiving the first threshold and the second threshold from the remote user interface device with the point of entry water treatment system via the network communications module and storing the received first threshold and second threshold in a memory of the point of entry water treatment system (see Soe FIG. 1, storage 11a) (see Soe paragraph 52 regarding the control means comprises a storage with one or more stored defined operation situations, intermediate storages for the last valid measured values and/or storages for standard values of measured values).

Regarding Claim 19:
	The combination of Soe in view of Dopslaff teaches the method of claim 11, further comprising receiving a signal indicative of a detected level of salt in the reservoir from a level senor and sending a signal comprising a low salt notification to the remote user interface device via the network communications module in response to the signal 
Although Soe teaches multiple flow meters 14, 17, a supply container 8 further including a regenerant solution 7, and an electronic control means 11, wherein the electronic control means, the flow meters, and the supply container 8 are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach signals or signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the multiple flow meters and the electronic control means in electrical communication with each other via signals, wherein the electronic control means is capable of opening and closing a valve based on the measurement values received from the multiple flow meters via signal communications (see paragraphs 14, 24, 30, 32 and 60-61) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).




The combination of Soe in view of Dopslaff teaches the method of claim 12, wherein sending the signal from the point of entry water treatment system to the remote user interface device via the network communications module comprises sending the signal wirelessly via a wireless communications module (Examiner’s note:  Although Soe teaches multiple flow meters 14, 17, and an electronic control means 11, wherein the electronic control means and the flow meters are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach wireless signals or wireless signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the multiple flow meters and the electronic control means in electrical communication with each other via wireless signals, wherein the electronic control means is capable of opening and closing a valve based on the measurement values received from the multiple flow meters via wireless signal communications (see paragraphs 14, 24, 30, 32 and 60-61) (see paragraph 63 – “The measurement results of the conductivity sensor 12 and the flow meters 14, 17 are transferred to an electronic control means 11…the control means 11 automatically adjusts the adjustment position of the blending valve 9 via the servomotor 10…”).



Other References Considered
Chandler, JR. (US 2014/0013839 A1) teaches a water softener system and method.

Ward et al. (US 2018/0291911 A1) teaches a whole home water appliance system.

McConkey et al. (US 2018/0354812 A1) teaches an improved control valve and control method for a water treatment system, water softener or filter.


Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive and also focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous 112(b) claim rejections regarding claims 13-18 and 20 have been considered and are now withdrawn.
Regarding amended, independent claim 11, although Soe teaches multiple flow meters 14, 17, and an electronic control means 11, wherein the electronic control means and the flow meters are in electrical communication with each other (see paragraph 63), one may interpret that Soe does not explicitly teach signals or signal communications.  However, it is inherent for flow meters and an electronic control means to be in electrical communication with each other via signals, and also, in the alternative, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have the multiple flow meters and the 
Furthermore, although Soe teaches ‘a valve downstream of the water supply and upstream of the plumbing system’, Soe does not explicitly teach cutting off all flow of water into the plumbing system by closing the valve in response to the signal from the water flow meter, as recited in amended, independent claim 11.
Dopslaff teaches a very similar water treatment system (see Dopslaff FIG. 1) including a primary inlet 4, a primary outlet 7, an electronic control means 11, a softening device 2, a supply container 23, a first flow meter 12 for measuring a total flow of raw water (V(t)rawall), a second flow meter 13 for measuring a bypass flow of raw water (a second partial flow, see line 9) (V(t)bypassraw), a third flow meter 21 for measuring an additional partial flow path (see line section 5a called a first partial flow), and a stop valve 18 ‘downstream of the water supply and upstream of the plumbing system’ (see Dopslaff paragraphs 34, 53-54, 56-60 and 63).
Soe and Dopslaff are analogous inventions in the art of teaching a water treatment system including flow meters and valves.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system of Soe to include a stop valve 18 of Dopslaff, .

















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773